DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a continuation application filed on 12/18/2020.
This application is a continuation of PCT/CN2019/086133, filed on 05/09/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 06/19/2018 (201810632168.2). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 12/18/2020 (in the filings).  These drawings are acceptable.


Examiner’s Remarks
5.	Examiner’s attempts to contact the Applicant’s representative to propose an amendment to place the application in condition for allowance were unsuccessful.  Accordingly, this Office action is being issued.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


6.	Claim 20 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

7.	As to claim 20, it is directed to a “computer program product, comprising computer-executable instructions stored on a non-transitory computer-readable medium,” which is software per se.  Software per se does not have a physical or tangible form and thus does not fall within any of the four categories of patent eligible subject matter.

The Examiner notes that as presented, the “non-transitory computer-readable medium” is not explicitly recited as a claimed element of the product or manufacture, but rather merely as a context (setting) of where the claimed computer-executable instructions reside.  Applicant is advised to amend this portion of the claim to recite a “computer program product comprising a non-transitory computer-readable medium storing computer-executable instructions” to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a.	Specifically, the following term(s) and/or phrase(s) in the claim language is/are indefinite.
i.	As to claim 1, the limitation of “running, by the REE, the shadow thread on a core of the computer system to cause to enter the TEE” is indefinite because it is unclear which claimed element (thread, core, or the computer system) enters the TEE/trusted execution environment.
	See Specification, ¶¶ 12–13: running of the shadow thread causes the core on which the shadow thread runs to enter the TEE.
ii.	As to claim 12, the term “a core of the computer system” is indefinite because it is unclear whether the “core” is one of the “plurality of processing cores” of the computer system.
ii.	As to the other remaining claim(s) not expressly identified above, it is/they are rejected for either incorporating the aforementioned limitation by dependency or for reciting similar functional limitations or features.
b.	Appropriate corrections are therefore required.


Allowable Subject Matter
9.	Claims 1–20 would be allowable if rewritten to overcome the rejections, above.

The following is the Examiner’s statement of reasons for allowance: 



“creating, by the TEE, a sub-thread, wherein the sub-thread implements a sub-function of a trusted application (TA) on the TEE;
triggering, by the TEE, the REE to generate a shadow thread;
running, by the REE, the shadow thread on a core of the computer system to cause to enter the TEE.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Kibalo et al., US 2018/0034793 A1, teaching a TrustZone/TEE implementation for establishing a trusted, isolated execution environment.
(b)	Stahl et al., US 2014/0095918 A1, teaching a TrustZone/TEE implementation for establishing a trusted, isolated execution environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 26, 2022